COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: DOLORES NARVAEZ, LUIS                    §               No. 08-19-00133-CV
  NARVAEZ, EDUARDO VELARDE,
  JOSE JUAN VELARDE, JULIETA                      §         AN ORIGINAL PROCEEDING
  DURAN, LUZ MAGDALENA
  ESCOBAR AND JOSE ANTONIO                        §                 IN MANDAMUS
  VELARDE JUAREZ,
                                                  §
                        Relators.
                                                  §

                                            ORDER

       Pending before the Court is the Relators’ motion for temporary relief requesting a stay of

enforcement of the expunction orders. The motion to stay is GRANTED. Accordingly, the

Probate Court No. 2 of El Paso County, Texas is ordered to stay its orders signed on April 16,

2019, titled “Order Granting Motion to Expunge the Notices of Lis Pendens filed in Karnes

County, Texas in the year 2016” and “Order Granting Amended Motion to Expunge the Notice of

Lis Pendens filed in Karnes County, Texas in the year 2018” in cause number 2013-CPR00282,

styled In the Estate of: Maria Luisa Sienkiewicz, Deceased. The stay order will remain in effect

pending resolution of this original proceeding or further order of this Court.

       IT IS SO ORDERED this 14th day of May, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.